On Application for Rehearing.
PER CURIAM.
There was an error in allowing interest on $830.84 from January 15, 1914, in the judgment appealed from. Eight per cent, interest should have been allowed only on $376.31, and the judgment appealed from should have been amended in that respect.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be amended by allowing 8 per cent, interest on $376.31, instead of $830.84, from January 15, 1914, and, as thus amended, it is affirmed.
The application for rehearing is refused; costs of appeal to be paid by appellee.